Citation Nr: 1532150	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for multiple joint pains, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

5.  Entitlement to service connection for a psychiatric disorder manifested by sleep disturbance (other than obstructive sleep apnea), to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

7.  Entitlement to service connection for chronic fatigue, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

9.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

10.  Entitlement to service connection for numbness and tingling in the hands and feet, to include as due to exposure to environmental hazards, due to an undiagnosed illness, or secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to June 1996, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's claim of service connection for a back disability and denied the claims of service connection for multiple joint pain, memory loss, a psychiatric disorder manifested by sleep disturbance, muscle pain, chronic fatigue, gastrointestinal disorder, headaches, and numbness and tingling in the hands and feet.  The claims file was subsequently transferred to the RO in Waco, Texas.   

In January 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In September 2014, the Board remanded the claims for additional development.  

At the time of the prior remand, the Veteran had been represented by Vietnam Veterans of America.  Subsequently, in January 2015, the Veteran submitted another VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Texas Veterans Commission as his representative.  Therefore, the Board recognizes this change in representation.   

The issue(s) of entitlement to service connection for multiple joint pain, memory loss, a psychiatric disorder manifested by sleep disturbance, muscle pain, chronic fatigue, gastrointestinal disorder, headaches, and numbness and tingling in the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back disability was last finally denied by the RO in May 2004.  

2.  The additional evidence received since the May 2004 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence shows that the Veteran's back disability was incurred in service.   


CONCLUSIONS OF LAW

1.  The unappealed May 2004 RO decision which denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  

2.  Additional evidence received since the May 2004 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for establishing service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309 (2014).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), VA has certain obligations to notify and assist the appellant (Veteran).  Given that this decision reopens and grants the claim of service connection for a back disability, an exhaustive analysis of VA's compliance with these statutes is not necessary at this time.  


New and Material Evidence

In this case, while the RO found that new and material evidence has not been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for a back disability was last finally denied by the RO in May 2004, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the May 2004 RO decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran's claim was initially denied by the RO in May 1997 on the basis that he was not shown to have a chronic back disability that was related to service.  The RO declined to reopen the Veteran's claim in May 2004 because he did not submit any new and material evidence that showed a chronic back disability in service or within a year of discharge from service.  In order for the claim to be reopened, new and material evidence must have been added to the record since the May 2004 decision that showed a back disability which was first manifested in service or within one year of discharge from service.  

Relevant evidence submitted and obtained since the May 2004 rating decision includes the Veteran's testimony at a hearing before the undersigned in January 2013, additional VA medical records from 1997 to the present, and private treatment records from 2000 to 2014.  The Veteran's testimony that he has had chronic back problems since service is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  The post-service VA treatment records showed that the Veteran was first treated for recurring back pain in April 1997, which included x-ray studies that showed mild disc space narrowing at L5-S1, minimal hypertrophic spurring, and minor degenerative facet changes with minimal joint space narrowing.  The private medical records showed the Veteran was treated for recurring low back pain, and included an assessment of low back pain.  The Veteran's testimony, when considered with the VA and private treatment records show a history of chronic back pain since service.  

This evidence addresses the basis for the previous denial and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

As the Board finds that the additional medical evidence is new and material, there is no need to discuss whether any other evidence is likewise new and material, as the claim will be reopened solely on the basis of this evidence.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran asserts that his back disability is related to his period of service.  Specifically, he reports that he injured his back during service and that since then, he has experienced continuous low back pain.  

Service treatment records show that the Veteran complained of occasional back pain in September 1994.  A September 1995 treatment record confirms that the Veteran incurred a back injury when he was lifting an aluminum boot out of the water and felt something pull in his back.  He was treated for muscle spasm.  In February 1996, the Veteran again injured his back in a 10-foot fall the previous evening.  He was treated for status post fall mild contusion of the right flank.  On separation examination in June 1996, the Veteran's spine was found to have no abnormalities.  However, the Veteran reported that he had experienced chronic back pain since 1995 and that he currently was treating the back pain with Motrin.    

Post-service VA and private medical records dated from April 1997 to December 2014 show that the Veteran received intermittent treatment for chronic back pain.  An April 1997 VA medical report shows that the Veteran was treated for recurring low back pain.  An x-ray of the lumbosacral spine at the time revealed that the Veteran had mild posterior disc space narrowing at L5-S1, minimal hypertrophic spurring, and minor degenerative change facets with minimal joint space narrowing that was best seen inferiorly.  The impression was mild disc space narrowing at L5-S1.  An October 2003 MRI of the spine indicates that the Veteran had mild multilevel degenerative changes of the lumbar spine with no central canal stenosis or neural foraminal narrowing identified.  In an April 2004 VA medical report, the Veteran presented with a diagnosis of mild degenerative joint disease of the back.  

Service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2014) for chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has been diagnosed as having degenerative joint disease of the lumbar spine, and arthritis is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a) (2014), the Board finds that the theory of continuity of symptomatology in service connection claims potentially is applicable to this claim.  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that the Veteran has consistently reported having back pain since discharge from service, including at his June 1996 separation examination.  The Veteran's statement regarding his back symptoms at separation is highly probative, as it was made contemporaneous with his service.  Additionally, the objective medical evidence of record confirms that the Veteran has experienced continuous back pain, as he has received intermittent treatment for chronic back problems since April 1997, which was within one year of his discharge from service.  Indeed, an April 1997 x-ray of the lumbar spine even revealed that the Veteran had minor degenerative change facets with minimal joint space narrowing that was best seen inferiorly.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds that the objective medical evidence and credible lay evidence, taken together, shows that the Veteran has continuously experienced back pain symptomatology since his discharge from service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a back disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).       


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  

Entitlement to service connection for a back disability is granted.  


REMAND

Although the Board sincerely regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claims for service connection for multiple joint pain, memory loss, a psychiatric disorder manifested by sleep disturbance, muscle pain, chronic fatigue, gastrointestinal disorder, headaches, and numbness and tingling in the hands and feet.

The Veteran contends that his claimed disabilities are due to exposure to environmental toxins during his period of service or as due to an undiagnosed illness.  The Veteran has been determined to be a "Persian Gulf veteran" under 38 C.F.R. § 3.317(e) (2014).    

Under 38 C.F.R. § 3.317 (2014), Persian Gulf veterans may receive compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  These illnesses are defined as conditions that by history, physical examination, and laboratory tests cannot be attributed to known clinical diagnoses.  38 C.F.R. § 3.317(a)(ii).  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms that may be manifestations of undiagnosed illness and medically unexplained chronic multisymptom illnesses include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

On VA examination in April 2009, the VA examiner determined that the Veteran had fatigue due to vitamin B12 deficiency and obstructive sleep apnea, vague and nonspecific headaches that appeared to be subjective only with no clinical findings, normal joint examinations and x-rays, gastrointestinal disorder that was described as diarrhea but later diagnosed as lactose intolerance, and bilateral forearm pain and right upper abdominal quadrant muscle spasms that were not present at this time.  The examiner did not specifically address the Veteran's memory loss, psychiatric disorder, or numbness and tingling of the hands and feet, but neurological examination was normal, and mood and affect were found to be appropriate.  The examiner opined that the Veteran's "exposure to either environmental or toxins, either biological or chemical exposure," was probably non-existent as there were no burning oil well fires at the time he was onboard his ship in 1993, and the Veteran had also been 10 to 15 miles off the coast of Iraq and Iran.  The examiner noted that there were no abnormal physical findings on examination or any abnormal laboratory tests discovered on the Veteran's discharge summaries from his October 2008 War Related Illness and Injury Study Center (WRIISC) evaluation at Walter Reed Hospital.  He stated that he had "listed the conditions but there are no undiagnosed conditions ther[e]fore there is no diagnosis of Gulf War syndrome associated with any of these conditions."  He also reported that all of the clinical and diagnostic testing results had shown diagnoses of obstructive sleep apnea, lactose intolerance, or vitamin B12 deficiency, and therefore the presentations were not those of Gulf War syndrome.  He further stated that most importantly, the Veteran's period of service and location onboard his ship did not indicate exposure to biological/chemical or burning oil well fire exposure.  The examiner asserted that even if there had been burning oil wells, the Veteran had not been close enough for any exposure to environmental or toxic elements that could later cause Gulf War syndrome.  He cited the Veteran's WRIISC doctors, who found that "given the scenarios described (donning of chemical protective gear), potential exposure is unlikely."  Therefore, the examiner concluded that it was highly unlikely that the Veteran had any symptomatology related to the Gulf War or Gulf War syndrome or undiagnosed illness.  

The Board notes that a veteran need only have served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War in order to meet the criteria under 38 C.F.R. § 3.317(e) as a Persian Gulf veteran.  The regulation does not require that a veteran be exposed to environmental toxins or located close in proximity to environmental toxins in the Persian Gulf in order to be entitled to compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  In this case, the April 2009 examiner's conclusion is based in part on the finding of the Veteran's lack of exposure to burning oil well fires or other biological/chemical/environmental toxins, based on the location of his ship during his Persian Gulf service.  Additionally, the examiner indicated that he had "listed the conditions but there are no undiagnosed conditions ther[e]fore there is no diagnosis of Gulf War syndrome associated with any of these conditions."  While the Veteran's claimed conditions were not found to be present on examination at that time, it is unclear to the Board whether the April 2009 examiner had considered the Veteran's relevant symptoms as documented in his VA and private medical records.         

Given the above, the Veteran should be afforded another appropriate VA examination with medical opinions determining whether his multiple joint pain, memory loss, psychiatric disorder manifested by sleep disturbance, muscle pain, chronic fatigue, gastrointestinal disorder, headaches, and numbness and tingling in the hands and feet are part of an undiagnosed illness or medically unexplained chronic multisymptom illness, or are otherwise related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Regarding the numbness and tingling in the hands and feet, the Veteran has also contended that this disability is secondary to his back disability.  As a result of the Board decision herein, service connection has been granted for a back disability.  Therefore, the Veteran should also be afforded an appropriate VA examination with medical opinion determining whether his numbness and tingling in the hands and feet are due to or aggravated by his service-connected back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him since December 2014 for multiple joint pain, memory loss, a psychiatric disorder manifested by sleep disturbance, muscle pain, chronic fatigue, gastrointestinal disorder, headaches, and numbness and tingling in the hands and feet.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's multiple joint pain is related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple joint pain and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of multiple joint pain, is it at least as likely as not (50 percent or greater probability) that any diagnosed multiple joint disability manifested during, or as a result of active military service, to include November 1993 treatment for right forearm pain in conjunction with an upper respiratory infection, September 1995 complaints of occasional aches in the joints, and June 1996 treatment for rule out fracture of right carpal bones closed unspecified?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's memory loss is related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's memory loss and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of memory loss, is it at least as likely as not (50 percent or greater probability) that any diagnosed memory loss disorder manifested during, or as a result of active military service?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's psychiatric disorder manifested by sleep disturbance (other than obstructive sleep apnea) is related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder manifested by sleep disturbance (other than obstructive sleep apnea) and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of sleep disturbance, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder manifested by sleep disturbance (other than obstructive sleep apnea) manifested during, or as a result of active military service?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's muscle pain is related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's muscle pain and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of muscle pain, is it at least as likely as not (50 percent or greater probability) that any diagnosed muscle pain disability manifested during, or as a result of active military service?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's chronic fatigue is related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic fatigue and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of chronic fatigue, is it at least as likely as not (50 percent or greater probability) that any diagnosed chronic fatigue disability manifested during, or as a result of active military service, to include November 1993 treatment for malaise in conjunction with an upper respiratory infection?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's gastrointestinal disorder is related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorder and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his gastrointestinal complaints, is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder manifested during, or as a result of active military service?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

8.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's headaches are related to his period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of headaches, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability manifested during, or as a result of active military service, to include July 1995 complaints of dizziness and headaches on look-out watch?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

9.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's numbness and tingling of the hands and feet is related to his period of service or to his service-connected back disability.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

a) Is it at least as likely as not (50 percent or greater probability) that any current numbness and tingling of the hands and feet was caused by or related to the Veteran's service-connected back disability?

b) If not caused by or related to the Veteran's service-connected back disability, is it at least as likely as not that the numbness and tingling of the hands and feet was aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected back disability?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

(c) If not caused by, related to, or aggravated by the service-connected back disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's numbness and tingling of the hands and feet and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(d) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of numbness and tingling of the hands and feet, is it at least as likely as not (50 percent or greater probability) that any diagnosed numbness and tingling disability manifested during, or as a result of active military service?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

10.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


